Case 15-21262          Doc 93     Filed 06/27/19      Entered 06/27/19 10:12:09            Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF Connecticut

In Re:                                                          Case No. 1s-21262 ZD!9      JUN 21 A !O: OI
                                                                                   U ERl{. U.S. BANl{RUPTCY COURT
                                                                Claim No.: 5        . - DISTR1CT OF CONNECTICUT
  MELVIN EMANUEL GORDON                                                                        Hi\RTFORO

         Debtor(s)

                         NOTICE OF CREDITOR CHANGE OF ADDRESS

  The creditor Wilmington Trust, National Association, not in its individual capacity, but solely as
 trustee for MFRA Trust 2014-2 in the above entitled case hereby requests that the mailing address
  pertaining to NOTICES AND PAYMENTS, listed in the above stated case be changed.


Address where Notices to the creditor be sent:

 From                                                  To


  Fay Servicing, LLC                                   Fay Servicing, LLC


 3000 Kellway Drive, Suite 150                         PO Box 814609,


  Carrollton, TX 75006                                 Dallas, TX 75381-4609 .


Address where Payments to the creditor be sent:

 From                                                  To


  Fay Servicing, LLC                                   Fay Servicing, LLC



  3000 Kellway Drive, Suite 150                        PO Box 814609,


  Carrollton, TX 75006                                 Dallas, TX 75381-4609




                                                       r
                                                                               w.~
                                                            ito.r's Authorized Agent for Fay Servicing,
 Date: 06/24/2019
